DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 41-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/27/2022.
Applicant’s election without traverse of Group I (Claims 31-40) in the reply filed on 06/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-34 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyatt et al. (WO 2015127271 A1, hereinafter Hyatt).
Regarding claim 31, Hyatt discloses a machine tool (Claim 11, lines 1-2, “A machine tool for use with a feed powder/propellant supply and a fabrication energy supply…”) comprising: 
a processing head (Para. 0062, lines 3-5, “…a processing head assembly 219 having an upper processing head 219a and a lower processing head 219b….”) to deliver at least one of an energy source or a media onto a workpiece (Para. 0062, lines 2 from end, “…lower processing head 291b may be…different shapes and/or densities of the fabrication energy beam 202 and/or feed power/propellant gas mixture 212…”, where the lower processing head is part of the material deposition assembly and allows for the fabrication energy beam to pass onto the workpiece); 
a clamping mechanism configured to temporarily receive the processing-head (Para. 0065, lines 5-7, “The base 242 is configured to closely fit inside the socket 232 to permit releasable engagement between the lower processing head 219b and the upper processing head 219a.”); 
a stop block comprising a manifold arranged to deliver at least one of the energy or media (Para. 0064, lines 3-4 from end, “…feed powder/propellant port 220, shield gas port 222, and coolant port 224 are disposed adjacent the socket 232.”, where in Fig. 14, the three ports are contained on a black outlined box structure that is construed as the stop block), wherein the processing head comprises: 
an anti-rotation arm and connector configured to be connectable to the stop block (Para. 0065, lines 4 from end, “The lower processing head 219b may further include a feed powder/propellant interface 252, a shield gas interface 254, and a coolant interface 256 configured to operatively couple with the feed powder/propellant port 220, shield gas port 222, and coolant port 224, respectively.”, where the three interfaces on the processing head are structured to couple or connect with the three ports on the stop block and allow for anti-rotation due to the specific positioning of the connection); and 
a manifold arranged to engage with the stop block manifold when the processing head is connected to receive the energy or media (Para. 0065, lines 4 from end, “The lower processing head 219b may further include a feed powder/propellant interface 252, a shield gas interface 254, and a coolant interface 256 configured to operatively couple with the feed powder/propellant port 220, shield gas port 222, and coolant port 224, respectively.”, where the three piping system 252, 254, and 256 are considered a manifold that connects the processing head to the stop block, where the definition of a manifold is, “a pipe or chamber branching into several openings”, https://www.lexico.com/en/definition/manifold).
	Regarding claim 32, Hyatt teaches the apparatus according to claim 31, as set forth above, discloses wherein the machine tool is a multi-axis machine tool (Para. 0036, lines 2-4 from end, “Alternatively, DMG/Mori Seiki's DMU-65 (a five-axis, vertical machine tool) machine tool, or other machine tools having different orientations or numbers of axes, may be used…”).
	Regarding claim 33, Hyatt teaches the apparatus according to claim 31, as set forth above, discloses wherein the media or energy is conducted from the processing head manifold into the processing head (Para. 0065, lines 4 from end, “The lower processing head
219b may further include a feed powder/propellant interface 252…configured to operatively couple with the feed powder/propellant port 220…”, where the media transferred from the processing head manifold or the piping 252 to the processing head is the feed powder/propellant).
	Regarding claim 34, Hyatt teaches the apparatus according to claim 31, as set forth above, discloses wherein the stop block is fixed to the machine tool (Fig. 14, where the three ports 220, 222, and 224 are located on a black outlined box that is construed as the stop block, where the stop block is connected to the portion of the apparatus for receiving the processing head).
Regarding claim 40, Hyatt teaches the apparatus according to claim 31, as set forth above, discloses wherein the energy source or the media is provided onto the workpiece for at least one of material addition, inspection, or data collection (Para. 0066, lines 1-2, “The nozzle 246 may be configured to direct feed powder/propellant toward the desired target area.”).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (WO 2015127271 A1, hereinafter Hyatt) in view of Yamazaki et al. (EP 1602440 A1, hereinafter Yamazaki).
	Regarding claim 35, Hyatt teaches the apparatus according to claim 31, as set forth above.
Hyatt does not disclose:
wherein the stop block is integrated into the machine tool.
However, Yamazaki discloses, in the similar field of machine tools with processing heads, a stop block that is integrated into the machine tool (Para. 0034, lines 1-4, “The laser beam hardening tool… has an engagement portion 101 for engaging with the tool holding portion 202 of the machine tool 200…”, where Fig. 4b shows a beam path 112 that passes through the holding portion 202). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the stop block in Hyatt to be integrated within the machine tool as taught by Yamazaki.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an internal flow of energy from the machine tool to the processing head and to have the ability to prevent foreign objects from entering the end portion of the beam guide path, as stated by Yamazaki, Figure 4b where the beam path is shown to be internal and Para. 0039, lines 35-38, “…closed so as to restrict attachment of foreign objects to the end portion or enter of foreign objects in the end portion when not engaging the engagement portion 101 with the tool holding portion 202.”.
	Regarding claim 39, Hyatt teaches the apparatus according to claim 31, as set forth above.
Hyatt does not disclose:
wherein the processing head comprises a second anti-rotation arm, and the machine tool comprises a second stop block arranged to engage the second anti-rotation arm.
However, Yamazaki discloses a processing head with a secondary anti-rotation arm that engages with another stop block (Modified Fig. 9, where the secondary arm system is shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing head from Hyatt to include a secondary arm as taught by Yamazaki.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the inherent advantage of additional degrees of freedom for the processing head and to allow the processing head to move between two different positions of being opened or closed with the laser beam hardening tool, as stated by Yamazaki, Para. 0052, lines 55-61, “In a state of 311 A, an opening end 31 a of the second beam guide portion 31 is opened so as to connect the laser beam hardening tool. In a state of 311 C moved from 311 B, the opening end 31 is closed so as to prevent foreign object from being attached to the opening end 31 a or entering therein.”.

    PNG
    media_image1.png
    772
    897
    media_image1.png
    Greyscale

Modified Figure 9, Yamazaki

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (WO 2015127271 A1, hereinafter Hyatt) in view of Adair et al. (WO 2015175937 A1, hereinafter Adair).
	Regarding claim 36, Hyatt teaches the apparatus according to claim 31, as set forth above.
Hyatt does not disclose:
wherein the anti-rotation arm further comprises an orientation collar arranged to at least partially encircle the processing head.
However, Adair discloses, in the similar field of processing heads, a rotary coupling or collar that encircles the processing head (Para. 0035, lines 1-3, “…holder 140 is shown with a rotary coupling 170 coupled to holder 140 at lower portion 144. Coupling 170 is generally circular with an oblong protruding portion 171.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing head of Hyatt to include the rotary coupling as taught by Adair. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of another reinforcement to prevent rotation in the processing head, as stated by Adair, Para. 0035, lines 3 from end, “…support bracket 172 and an anti rotate key 174. Anti rotate key 174 is generally cylindrical and is coupled within a bore (not shown) in support bracket 172.”.
Regarding claim 38, Hyatt teaches the apparatus according to claim 31, as set forth above.
Hyatt does not disclose:
wherein a cradle is arranged to preheat a processing head.
However, Adair discloses a heater unit that heats the material that enters the processing head (Para. 0044, line 3, “Heater 204 provides heat to the filament…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the processing head in Hyatt to include the heater as taught by Adair.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a heater system to preheat filament in order to make the filament malleable and flowable so that it can have different cross sectional shapes, as stated by Adair, Para. 0044, lines 3-5, “Heater 204 provides heat to the filament to make the filament malleable and flowable so that it will exit through feeder 218, which can have cross sections of differing shapes and diameters.”.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (WO 2015127271 A1, hereinafter Hyatt) in view of Adair et al. (WO 2015175937 A1, hereinafter Adair) and in further view of Yamazaki et al. (EP 1602440 A1, hereinafter Yamazaki).
	Regarding claim 37, modified Hyatt teaches the apparatus according to claim 36, as set forth above.
Modified Hyatt does not disclose:
wherein the orientation collar comprises a cooling mechanism.
However, Yamazaki discloses cooling pipes that are within the surfaces surrounding the processing head (Para. 0043, lines 1-2, “Preferably, cooling paths 106, 116 in which fluid
flows are formed near the beam guide paths 102, 112.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rotary collar in modified Hyatt to include the cooling paths as taught by Yamazaki.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of restricting the amount of heat generated in the processing head and to possibly improve the surface of the workpiece through removing foreign objects, avoiding oxidization, and cooling, as stated by Yamazaki, Para. 0043, lines 3-9, “…heat generated due to passage of laser beam can be restricted. Fluid may be liquid (such as water) or gas. If the cooling path 106, 116 is opened at a position facing the workpiece W and gas is injected on the workpiece W, it is possible to remove foreign objects on a surface of the workpiece, to avoid oxidizing the workpiece, and to cool.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/28/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761